                              UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF MICHIGAN

 In re:

      Mark J Zayti                                                    Chapter 13
                                                                      Case No. 16-54802
                                                                      Judge Marci B. McIvor
                               Debtor
 ___________________________________________________________/

  STIPULATION TO WITHDRAW AMENDED MOTION TO DETERMINE THE AMOUNT OF
             A SECURED CLAIM AND CREDITOR’S REPONSE TO SAME

        The parties hereby stipulate and agree to the Withdrawal of the Debtor’s Amended Motion to
 Determine the Amount of a Secured Claim (Doc 92) and Creditor’s Response to same (Doc 94).




/s/ David W. Ruskin            /s/ Jared L. Haddock                 /s/ Heather Burnard
David W. Ruskin (P46154)       Jared L. Haddock (P69802)            Heather Burnard (P66321)
Chapter 13 Standing Trustee    Attorney for the Debtor              Attorney for Wells Fargo Bank, N.A.
Chapter 13 Trustee             Law Offices of J. L. Haddock, PLLC   Trott Law, P.C.
26555 Evergreen                29240 Buckingham, Suite 8C           31440 Northwestern Hwy Ste. 145
Suite 1100                     Livonia, MI 48154                    Farmington Hills, MI 48334-5422
Southfield, MI 48076           (734) 427-7000                       248.642.2515
                               Jared@JLHaddock.com                  Email: EasternECF@trottlaw.com




  16-54802-mbm         Doc 111      Filed 05/31/19      Entered 05/31/19 16:44:53     Page 1 of 1
